DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8 and 12-25 are pending in this application.Claims 1-2, 12 and 21 are presented as currently amended claims.
Claims 3-8, 13-20 and 22-25 are presented as previously amended or original claims.
Claims 9-11 are cancelled.
No claims are newly presented.
Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
Claim Objections
Intended Use. It is noted that claim 21 contains statements of intended use or field of use (e.g. “information storage for storing”, “creating…after”, "operable to", etc.). These statements of intended/field of use or wherein clauses are essentially method limitations. While these claims have been given their full patentable weight, these claims, as well as other statements of intended use, do not serve to patentably distinguish the claimed structure over that of the reference. See MPEP § 2114 which states:
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.
As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim. Additionally, the terms “configured to" or "arranged to" are considered to be structurally modified statements and are not intended use.  Claims amended to include the above listed language may patentably distinguish themselves structurally.
Claim 21 recites “ . . . comprising a door for the one or more persons to move between the different sections of the interior space while the pod is being transported by the vehicles . . .” such that the for clause could be interpreted as intended use.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tablang (“This Intriguing Aircraft Concept Aims to Eliminate Airport Lines and Terminals”) in view of Behr et al. (US 20200180765 A1) (hereinafter Behr) in view of Jessen et al (US 10545509 B1) (hereinafter Jessen). As regards the individual claims:
Regarding claim 1: Tablang teaches a system comprising:
pods that each comprise exterior walls that extend around and form an interior space to house the one or more persons (Tablang: pg. 1; a maximum of three interchangeable capsules—each 98 feet long and 29.5 tons heavy—which would serve as passenger cabins or cargo holds. Supported by two long metal legs that flank the space occupied by the elongated containers, a single wing would be able to carry up to 450 people—150 per self-contained fuselage—or an infinite number of combinations of passengers and goods.) (Tablang: Fig. 1; [showing pods])

    PNG
    media_image1.png
    336
    614
    media_image1.png
    Greyscale

Tablang does not explicitly teach:
the exterior walls comprising floor wall segments, roof wall segments, and side wall segments that are configured to connect together in multiple different configurations and form the interior space; however, Behr does teach
the exterior walls comprising floor wall segments, roof wall segments, and side wall segments that are configured to connect together in multiple different configurations and form the interior space, (Behr: ¶ 060; lower lobe passenger rest cabin according to embodiments of the inventive concepts disclosed herein is shown. A lower lobe passenger rest cabin, such as, but not limited to, an entry lower lobe passenger rest cabin 104a, is defined by a plurality of sidewalls 800 configured to generally conform to the internal walls of a cargo deck of an aircraft, a ceiling portion 802 which may define an entry point in an entry lower lobe passenger rest cabin 104a, and a floor portion 804. Lower lobe passenger rest cabins 104a may generally conform to and be compatible with an air cargo system and unit load devices such that individual lower lobe passenger rest cabins 104a may be loaded via a cargo handling system similarly to cargo containers or pallets; potentially alongside such cargo containers or pallets.)
the pods further comprising one or more partitions configured to be mounted to the wall segments in different locations to adjust a layout of the interior space (Behr: ¶ 045; lower lobe passenger rest cabin 104b may be implemented and may function similarly to the lower lobe passenger rest cabin 104 of FIG. 2, except that the lower lobe passenger rest cabin 104b may be accessed by a descending staircase) (Behr: ¶ 046; [whereas] the overhead passenger rest cabin 102a and individual rest compartments 128f may be implemented and may function similarly to the overhead passenger rest cabin 102 of FIG. 2 and the individual rest compartments 128c-e of FIG. 4, except that the individual passenger rest compartments 128f of the overhead passenger rest cabin 102a may be sequentially arranged along either side of the central corridor) (Behr: Figs. 9A-9C; [showing different arrangements])

    PNG
    media_image2.png
    497
    464
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    493
    461
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    524
    476
    media_image4.png
    Greyscale

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Tablang with the teachings of Behr because the use of a known technique to improve similar system in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Tablang and Behr’s base system are similar methods for transporting passengers in interchangeable pods meant to improve passenger comfort; however, Behr’s system has been improved by allowing configuration of the pods to optimize benefit depending on the specific application. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Behr’s known improvement to Tablang’s invention using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it allows optimization of passenger comfort through the use of tailored pods.
Tablang further teaches:
vehicles each configured to individually connect to one or more of the pods and to transport the pods from a first location to a second location, at least one of the vehicles configured to transport the pods by land (Tablang: pg. 3; The freights would shuttle passengers to the airport where they would then attach to an assigned wing, transforming into planes without requiring travelers to disembark.) (Tablang: Fig. 5-6))

    PNG
    media_image5.png
    307
    482
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    302
    592
    media_image6.png
    Greyscale


However, none of the previously applied art explicitly teaches:
and a server located remotely from the pods and the vehicles, the server configured to receive data; but Jessen does teach:
and a server located remotely from the pods and the vehicles, the server configured to receive data(Jessen: ¶ 25: Col. 9, lns. 41-43; the central computing system 212 is configured to receive and process trip requests from users within the region 200.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Tablang with the teachings of Jessen because the use of a known technique to improve similar system in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Tablang and Jessen’s base system are similar methods for transporting passengers across multiple modes of transporting without requiring a transfer; however, Jessen’s system has been improved by using a server to coordinate the movements of the pods and vehicles. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Jessen’s known improvement to Tablang’s invention using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it allows the method more efficient use of the pods and vehicles.
from the pods and the vehicles through a wireless communication network (Jessen: ¶ 11: Col. 5, lns. 60-66; instructions can be transmitted (e.g., wirelessly) to the pod 102 and base 104 to cause or approve a connection of the pod and base units 102, 104)
to monitor a usage and location of the pods(Jessen: ¶ 27: Col. 10, lns. 18-28; central computing system 212 is configured to set parameters of both planned and ongoing trips so as to optimize one or more region-wide transportation metrics. As one example, the system 212 may use real-time location information that has been reported from vehicle computing systems and passengers' devices to constantly monitor current traffic conditions of roadways in the region 200. The system 212 may actively set and adjust navigational routes for deployed vehicles that are under control of the system 212 in order to optimize use of available roadways.)
While previously applied art does not explicitly teach:
the server configured to monitor a number of the wall segments and the partitions for each of the pods and the configuration of the pods; Jessen does teach:
A personal pod-transportation system that tracks and acts upon user requests for particular type of pod wherein pod-types vary in seating capacity and cargo capacity for a particular trip. (Jessen: ¶ 25: Col. 9, lns. 41-67; the central computing system 212 is configured to receive and process trip requests from users within the region 200. In response to the trip requests, the system 212 can deploy vehicles to transport passengers or cargo according to parameters of the requests . . . The trip request can be parameterized with values that represent characteristics of the requested trip such as cargo type (e.g., passengers, consumer goods, commercial goods, construction material, animals), pickup time and location, destination, route preferences, pod preferences, autonomous or human-operated driving preference, or a combination of two or more of these. Pod preferences generally indicate preferred characteristics or configurations of pod units that the requesting user prefers for the trip. For example, a user may specify in a trip request an identifier for a particular pod that is privately owned by the user, to cause the system 212 to deploy for the user a modular vehicle that includes a base and the user's private pod. In some implementations, pod preferences may indicate a preference for particular pod configurations such as seating capacity of the pod) (Jessen: ¶ 28: Col. 10, lns. 46-52; system 212 estimates, based on the model, demand is most likely to occur, e.g., at the stadium, hotels, airports, and restaurants in vicinity of the stadium. In this manner, the system 212 may make pre-connected modular vehicles ready to respond to trip requests as requests are received at times associated with the event.) (Jessen: ¶ 18: Col. 7, lns. 30-31; For example, a passenger may call a modular vehicle to transport the passenger from home to work.)
Therefore it would have been obvious before effective filing date of the claimed invention that Jessen teaches monitoring a number of the wall segments and the partitions for each of the pods and the configuration of the pods because deploying a specific pod type that has more or less seating or cargo space in response to user requests would only be possible if the deployment system could distinguish the pods and their interior fittings.
Regarding claim 3, as detailed above, Tablang as modified by Behr as modified by Jessen teaches the invention as detailed with respect to claim 1. Tablang further teaches:
wherein a first one of the vehicles comprises wheels that are driven by an engine or propulsion system to transport the pod over land (Tablang: Fig. 6; [showing transportation pod on rail wheels])

    PNG
    media_image6.png
    302
    592
    media_image6.png
    Greyscale


and a second one of the vehicles comprises an aircraft engine and wings to transport the pod through the air (Tablang: pg. 3; The freights would shuttle passengers to the airport where they would then attach to an assigned wing, transforming into planes without requiring travelers to disembark.) (Tablang: Fig. 5))

    PNG
    media_image5.png
    307
    482
    media_image5.png
    Greyscale


Regarding claim 4, as detailed above, Tablang as modified by Behr as modified by Jessen teaches the invention as detailed with respect to claim 1. Jessen further teaches:
a communication interface configured to receive the data from the pods and the vehicles transmitted through the wireless communication network (Jessen: ¶ 11: Col. 5, lns. 60-66; instructions can be transmitted (e.g., wirelessly) to the pod 102 and base 104 to cause or approve a connection of the pod and base units 102, 104) (Jessen: ¶ 27: Col. 10, lns. 21-25; system 212 may use real-time location information that has been reported from vehicle computing systems and passengers' devices to constantly monitor current traffic conditions of roadways in the region 200.) 
a memory circuit configured to store information about the pods and a processing circuit configured to monitor the usage and location of the pods (Jessen: ¶ 65: Col. 21, lns. 5-9; memory 620 stores information within the system 600. In one implementation, the memory 620 is a computer-readable medium. In one implementation, the memory 620 is a volatile memory unit. In another implementation, the memory 620 is a non-volatile memory) (Jessen: ¶ 27: Col. 10, lns. 21-25; system 212 may use real-time location information that has been reported from vehicle computing systems and passengers' devices to constantly monitor current traffic conditions of roadways in the region 200.)
Regarding claim 6, as detailed above, Tablang as modified by Behr as modified by Jessen teaches the invention as detailed with respect to claim 4. Jessen further teaches:
wherein the server is configured to calculate a travel plan for each of the pods that each comprises a travel path that extends between the first and second locations, (Jessen: ¶ 25: Col. 9, lns. 41-43; the central computing system 212 is configured to receive and process trip requests from users within the region 200.) (Jessen: ¶ 18: Col. 7, lns. 30-31; For example, a passenger may call a modular vehicle to transport the passenger from home to work.)
the travel plan being calculated prior to departure from the first location (Jessen: ¶ 25: Col. 9, lns. 43-68; In response to the trip requests, the system 212 can deploy vehicles to transport passengers or cargo according to parameters of the requests. A trip request can include a message transmitted from a user device (e.g., a smartphone, tablet computer, notebook computer, desktop computer) to the central computing system 212 that represents a request to reserve one or more modular vehicles for transporting passengers or cargo to particular locations within one or more transportation regions. The trip request can be parameterized with values that represent characteristics of the requested trip such as cargo type (e.g., passengers, consumer goods, commercial goods, construction material, animals), pickup time and location, destination, route preferences, pod preferences, autonomous or human-operated driving preference, or a combination of two or more of these.)
Regarding claim 7 as detailed above, Tablang as modified by Behr as modified by Jessen teaches the invention as detailed with respect to claim 6. Jessen further teaches:
wherein the server is configured to: monitor the movement of the pods along the travel paths and adjust the travel plan of one or more of the pods when the monitor server calculates that two or more of the pods are scheduled to pass within a predetermined distance of each other  (Jessen: ¶ 31: Col. 11, lns. 48-62; computing system 212 may identify the first modular vehicle 202a and a second modular vehicle 202b as candidate vehicles for a new platoon based on the vehicles 202a, 202b being within a threshold distance of each other in the region 200 and further based on identification that the vehicles 202a, 202b are both traveling to or through the same location (e.g., the exchange station 206). The central computing system 212 can then adjust the traveling speed, route, or other trip parameters of at least one of the first modular vehicle 202a or the second modular vehicle 202b to cause their paths to intersect along the way to the exchange station 206. When the two vehicles 202a, 202b intersect (e.g., come in close proximity to each other), they may form a platoon and travel to the exchange station 206 together, along with none, one, or more other vehicles in the platoon.)
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tablang in view of Behr in view of Jessen in view of Park (US 20200047692 A1). As regards the individual claims:
Regarding claim 2, as detailed above, Tablang as modified by Behr as modified by Jessen teaches the invention as detailed with respect to claim, but none explicitly teach:
wherein the server is configured to receive a request from a person to configure one of the pods in a selected one of the configurations; however, Park does teach:
wherein the server is configured to receive a request from a person to configure one of the pods in a selected one of the configurations  (Park: ¶ 022; vehicle infrastructure that includes an adjustable partition wall, which increases the vehicle's ability to provide vehicle services. For instance, an autonomous vehicle can be utilized to perform vehicle services such as, for example, transportation services (e.g., rideshare services). The vehicle service(s) can be offered (e.g., via a mobile software application, website, etc.) to users by a service entity (e.g., a company that offers and/or coordinates the provision of vehicle services to users). In the event that a user requests a vehicle service, a computing system of the associated service entity can send a service assignment to an autonomous vehicle. The service assignment can include a request for the vehicle to perform the vehicle service for the user and a variety of information about the requested vehicle service including, for example, the number of user(s) and/or item(s) to be transported in the autonomous vehicle.)
 Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the art of Tablang with the teachings Park because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, Tablang and Park’s base devices are all similar devices meant to transport riders with flexible containers that can best fit the particular destination and requirements, but Park’s device has been improved by allowing human cargo to reconfigure their flexible container. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Park’s known improvement to Tablang’s teachings using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Doing so would predictably create an expectation of advantage because it would allow a wider range of flexibility than the unimproved device, and greater flexibility is a motivation of the base devices.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tablang in view of Behr in view of Jessen, in view of Brady (US 10303171 B1). As regards the individual claims:
Regarding claim 5, as detailed above, Tablang as modified by Behr modified by Jessen teaches the invention as detailed with respect to claim 4. However, the previously applied art does not explicitly teach:
wherein the server calculates an expected time of arrival to a destination location for the pods that are being transported by one of the vehicles; however, Bradly does teach:
wherein the server calculates an expected time of arrival to a destination location for the pods that are being transported by one of the vehicles (Brady: col. 55, ln. 37 - 55; notifications may be sent to . . . the management system 326, etc. regarding [inter alia] an estimated arrival time of the transportation vehicle in the delivery area and/or of an AGV or other autonomous vehicle at the delivery location. For example, GPS signals may be utilized to determine the coordinates of the transportation vehicle and/or AGV or other autonomous vehicle. In various implementations, users may be able to view a map on a website that shows and updates the current location of the transportation vehicle and/or AGV or other autonomous vehicle, or may otherwise receive notifications regarding current locations. In various implementations, expected delivery times may also be determined according to the evaluation of the logistics, etc.) 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Tablang with the teachings of Brady because the use of a known technique to improve similar system in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Tablang and Brady’s base system are similar methods for networked systems designed for transportation across multiple modes of transporting without requiring a transfer; however, Brady’s system has been improved by allowing the system to more comprehensively track pods and vehicles enroute. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Brady’s known improvement to Tablang’s invention using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it allows better tracking, and consequently more efficient deployment, of the pods and vehicles.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tablang in view of Behr in view of Jessen, in view of Brady (US 10303171 B1) in view of Holbrooke et al. (US 20180086353 A1) (hereinafter Holbrooke). As regards the individual claims:
Regarding claim 8, as detailed above, Tablang as modified by Behr modified by Jessen teaches the invention as detailed with respect to claim 1. However, the previously applied art does not explicitly teach:
one or more sensors that detect a geographic location of the pod; however, Brady teaches:
one or more sensors that detect a geographic location of the pod (Brady: col. 4, ln. 33 - 38; AGV may include various sensors and devices (e.g., imaging sensors, proximity sensors, GPS capabilities, etc.) to assist with navigation)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Tablang with the teachings of Brady because the use of a known technique to improve similar system in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Tablang and Brady’s base system are similar methods for networked systems designed for transportation across multiple modes of transporting without requiring a transfer; however, Brady’s system has been improved by allowing the system to more comprehensively track pods and vehicles enroute. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Brady’s known improvement to Tablang’s invention using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it allows better tracking, and consequently more efficient deployment, of the pods and vehicles.
However, the previously applied art does not explicitly teach:
and a communications circuit that enables wireless communications for the one or more persons in the interior space; however, Holbrooke does teach:
and a communications circuit that enables wireless communications for the one or more persons in the interior space (Holbrooke: ¶ 040; the method further comprises providing wireless internet access to the car while the car is arranged in the high-speed transportation vehicle)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Tablang with Holbrooke based on a motivation improve the loading and unloading system for a transportation system, systems (Holbrooke: ¶ 002).
Brady further teaches
wherein the communications circuit configured to wirelessly transmit the location of the pod to the server (Brady: col. 21, ln. 29 - col 32; AGVs 200 may communicatively couple to the remote computing resources 310 via the network 309. For example, the communications to and from the transportation vehicles 332 and/or AGVs 200 may utilize wireless antennas of the transportation vehicles and AGVs.)
Tablang further teaches
pods that each comprise an interior space to house the one or more persons (Tablang: pg. 1; a maximum of three interchangeable capsules—each 98 feet long and 29.5 tons heavy—which would serve as passenger cabins or cargo holds. Supported by two long metal legs that flank the space occupied by the elongated containers, a single wing would be able to carry up to 450 people—150 per self-contained fuselage—or an infinite number of combinations of passengers and goods.) (Tablang: Fig. 1; [showing pods])
Claims 12, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jessen et al (US 10545509 B1) (hereinafter Jessen) in view of (US 20200180765 A1) (hereinafter Behr). As regards the individual claims:
Regarding claim 12: Jessen teaches a method of:
monitoring a location of pods that each comprise wall segments that mount together to form an interior space to house the one or more persons (Jessen: ¶ 27: Col. 10, lns. 18-28; central computing system 212 is configured to set parameters of both planned and ongoing trips so as to optimize one or more region-wide transportation metrics. As one example, the system 212 may use real-time location information that has been reported from vehicle computing systems and passengers' devices to constantly monitor current traffic conditions of roadways in the region 200.) (Jessen: Fig. 1; [showing vehicle and pod relationship as well as interior space])

    PNG
    media_image7.png
    417
    476
    media_image7.png
    Greyscale

Jessen does not explicitly teach:
the wall segments being modular and configured to connect together in a variety of different configurations to selectively configure the interior space monitoring a location of vehicles each configured to individually connect to one or more of the pods and to transport the pods; however, Behr does teach
the wall segments being modular and configured to connect together in a variety of different configurations to selectively configure the interior space monitoring a location of vehicles each configured to individually connect to one or more of the pods and to transport the pods (Behr: ¶ 045; lower lobe passenger rest cabin 104b may be implemented and may function similarly to the lower lobe passenger rest cabin 104 of FIG. 2, except that the lower lobe passenger rest cabin 104b may be accessed by a descending staircase) (Behr: ¶ 046; [whereas] the overhead passenger rest cabin 102a and individual rest compartments 128f may be implemented and may function similarly to the overhead passenger rest cabin 102 of FIG. 2 and the individual rest compartments 128c-e of FIG. 4, except that the individual passenger rest compartments 128f of the overhead passenger rest cabin 102a may be sequentially arranged along either side of the central corridor) (Behr: Figs. 9A-9C; [showing different arrangements]) (Behr: Figs. 7A; [showing pod connected together in varying arrangements])

    PNG
    media_image2.png
    497
    464
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    493
    461
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    524
    476
    media_image4.png
    Greyscale
 
    PNG
    media_image8.png
    470
    455
    media_image8.png
    Greyscale

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Jessen with the teachings of Behr because the use of a known technique to improve similar system in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Jessen and Behr’s base system are similar methods for transporting passengers in interchangeable pods meant to improve passenger comfort; however, Behr’s system has been improved by allowing configuration of the pods to optimize benefit depending on the specific application. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Behr’s known improvement to Jessen’s invention using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it allows optimization of passenger comfort through the use of tailored pods.
Jessen further teaches:
receiving a request to transport a pod that is located at a home of a first one of the persons to a remote second location the request further comprising a selection of one of the configurations for the interior space of the pod (Jessen: ¶ 25: Col. 9, lns. 41-67; the central computing system 212 is configured to receive and process trip requests from users within the region 200. In response to the trip requests, the system 212 can deploy vehicles to transport passengers or cargo according to parameters of the requests . . . The trip request can be parameterized with values that represent characteristics of the requested trip such as cargo type (e.g., passengers, consumer goods, commercial goods, construction material, animals), pickup time and location, destination, route preferences, pod preferences, autonomous or human-operated driving preference, or a combination of two or more of these. Pod preferences generally indicate preferred characteristics or configurations of pod units that the requesting user prefers for the trip. For example, a user may specify in a trip request an identifier for a particular pod that is privately owned by the user, to cause the system 212 to deploy for the user a modular vehicle that includes a base and the user's private pod. In some implementations, pod preferences may indicate a preference for particular pod configurations such as seating capacity of the pod) (Jessen: ¶ 18: Col. 7, lns. 30-31; For example, a passenger may call a modular vehicle to transport the passenger from home to work.)
scheduling a first one of the vehicles to transport the pod while in the selected one of the configurations  from the home of the first one of the persons  to an intermediate location when the first one of the persons is within the pod (Jessen: ¶ 18: Col. 7, lns. 30-31; For example, a passenger may call a modular vehicle to transport the passenger from home to work.) (Jessen: ¶ 25: Col. 9, lns. 54-67; trip request can be parameterized with values that represent characteristics of the requested trip such as cargo type (e.g., passengers, consumer goods, commercial goods, construction material, animals), pickup time and location, destination, route preferences, pod preferences, autonomous or human-operated driving preference, or a combination of two or more of these. Pod preferences generally indicate preferred characteristics or configurations of pod units that the requesting user prefers for the trip. For example, a user may specify in a trip request an identifier for a particular pod that is privately owned by the user, to cause the system 212 to deploy for the user a modular vehicle that includes a base and the user's private pod. In some implementations, pod preferences may indicate a preference for particular pod configurations such as seating capacity of the pod) (Jessen: Fig. 3; [showing passengers in vehicle])

    PNG
    media_image9.png
    430
    569
    media_image9.png
    Greyscale

and scheduling a second one of the vehicles to transport the pod from the intermediate location to the second location when the first one of the persons is within the pod (Jessen: ¶ 10: Col. 5, lns. 31-46; exchange station 100 provides a terminal for loading and unloading pods from an elevated rail network. The rail network can provide high-speed transportation for commuters between two or more distant locations. For example, a passenger from the suburbs may be driven by a modular street vehicle to the exchange station 100. Equipment at the exchange station 100 may automatically detach the pod from the base unit of the vehicle and lift and secure the pod to the elevated rail network for efficient transport directly to a metropolitan area near a location where the passenger works. The same pod may then be connected to a different base unit at a second exchange station at a distal location of the elevated rail network, such as near the passenger's work location, for example. The vehicle formed from the new base-pod combination can then drive the passenger the final leg of the route to the passenger's work location.)
during transportation of the pods, sending and receiving communications with the one or more persons that are in the interior space of the pod (Jessen: ¶ 27: Col. 10, lns. 18-28; central computing system 212 is configured to set parameters of both planned and ongoing trips so as to optimize one or more region-wide transportation metrics. As one example, the system 212 may use real-time location information that has been reported from vehicle computing systems and passengers' devices to constantly monitor current traffic conditions of roadways in the region 200. The system 212 may actively set and adjust navigational routes for deployed vehicles that are under control of the system 212 in order to optimize use of available roadways.)
Regarding claim 14, as detailed above, Jessen as modified by Behr teaches the invention as detailed with respect to claim 12. Jessen further teaches:
calculating a travel path for the one of the pods that extends between the first location, the intermediate location, and the second location(Jessen: ¶ 10: Col. 5, lns. 31-46; exchange station 100 provides a terminal for loading and unloading pods from an elevated rail network. The rail network can provide high-speed transportation for commuters between two or more distant locations. For example, a passenger from the suburbs may be driven by a modular street vehicle to the exchange station 100. Equipment at the exchange station 100 may automatically detach the pod from the base unit of the vehicle and lift and secure the pod to the elevated rail network for efficient transport directly to a metropolitan area near a location where the passenger works. The same pod may then be connected to a different base unit at a second exchange station at a distal location of the elevated rail network, such as near the passenger's work location, for example. The vehicle formed from the new base-pod combination can then drive the passenger the final leg of the route to the passenger's work location.)
the travel path being calculated prior to departure from the first location (Jessen: ¶ 25: Col. 9, lns. 43-68; In response to the trip requests, the system 212 can deploy vehicles to transport passengers or cargo according to parameters of the requests. A trip request can include a message transmitted from a user device (e.g., a smartphone, tablet computer, notebook computer, desktop computer) to the central computing system 212 that represents a request to reserve one or more modular vehicles for transporting passengers or cargo to particular locations within one or more transportation regions. The trip request can be parameterized with values that represent characteristics of the requested trip such as cargo type (e.g., passengers, consumer goods, commercial goods, construction material, animals), pickup time and location, destination, route preferences, pod preferences, autonomous or human-operated driving preference, or a combination of two or more of these.)
monitoring a location of the pod during the travel (Jessen: ¶ 27: Col. 10, lns. 18-28; central computing system 212 is configured to set parameters of both planned and ongoing trips so as to optimize one or more region-wide transportation metrics. As one example, the system 212 may use real-time location information that has been reported from vehicle computing systems and passengers' devices to constantly monitor current traffic conditions of roadways in the region 200. The system 212 may actively set and adjust navigational routes for deployed vehicles that are under control of the system 212 in order to optimize use of available roadways.)
determining an event related to the travel path while the pod is being transported between the first and second locations and in response to determining the event, adjusting the travel path of the one of the pods (Jessen: ¶ 28: Col. 10, lns. 32-41; system 212 may also monitor traffic conditions and transportation demand over time to construct a predictive model that forecasts traffic conditions and transportation demand from users. The system 212 may use the model to meet forecasted transportation demand and optimize traffic conditions. For example, the system 212 may identify that a large-scale event (e.g., a professional football game) is scheduled to occur in the near future. In anticipation of the event, the system 212 may generate estimates of the demand for each of multiple configurations of modular vehicles.)
Regarding claim 15, as detailed above, Jessen as modified by Behr teaches the invention as detailed with respect to claim 14. Jessen further teaches:
wherein determining the event related to the travel path comprises determining traffic along the travel path and adjusting the travel path in response to the traffic (Jessen: ¶ 27: Col. 10, lns. 18-28; central computing system 212 is configured to set parameters of both planned and ongoing trips so as to optimize one or more region-wide transportation metrics. As one example, the system 212 may use real-time location information that has been reported from vehicle computing systems and passengers' devices to constantly monitor current traffic conditions of roadways in the region 200. The system 212 may actively set and adjust navigational routes for deployed vehicles that are under control of the system 212 in order to optimize use of available roadways.)
Regarding claim 16, as detailed above, Jessen as modified by Behr teaches the invention as detailed with respect to claim 12. Jessen further teaches:
calculating a travel path for the one of the pods that extends between the first location, the intermediate location, and the second location (Jessen: ¶ 10: Col. 5, lns. 31-46; exchange station 100 provides a terminal for loading and unloading pods from an elevated rail network. The rail network can provide high-speed transportation for commuters between two or more distant locations. For example, a passenger from the suburbs may be driven by a modular street vehicle to the exchange station 100. Equipment at the exchange station 100 may automatically detach the pod from the base unit of the vehicle and lift and secure the pod to the elevated rail network for efficient transport directly to a metropolitan area near a location where the passenger works. The same pod may then be connected to a different base unit at a second exchange station at a distal location of the elevated rail network, such as near the passenger's work location, for example. The vehicle formed from the new base-pod combination can then drive the passenger the final leg of the route to the passenger's work location.)
and accessing a map through a wireless communication network and integrating the travel path with the map (Jessen: ¶ 12: Col. 6, lns. 12-20; Pods 102 that are arranged to carry human passengers can include, within the cabin, one or more seats, a navigation console that provides an interface for passengers to input and modify navigation information (e.g., route destinations, points of interest), driving controls (e.g., steering, acceleration, and brake controls), environmental controls, multimedia controls, and instrumentation (e.g., speedometer, fuel level indicator, battery charge indicator).)
Regarding claim 19, as detailed above, Jessen as modified by Behr teaches the invention as detailed with respect to claim 12. Jessen further teaches:
using a first mode of transportation to transport the pod from the first location to the intermediate location and using a different second mode of transportation to transport the pod from the intermediate location to the second location (Jessen: ¶ 10: Col. 5, lns. 31-46; exchange station 100 provides a terminal for loading and unloading pods from an elevated rail network. The rail network can provide high-speed transportation for commuters between two or more distant locations. For example, a passenger from the suburbs may be driven by a modular street vehicle to the exchange station 100. Equipment at the exchange station 100 may automatically detach the pod from the base unit of the vehicle and lift and secure the pod to the elevated rail network for efficient transport directly to a metropolitan area near a location where the passenger works. The same pod may then be connected to a different base unit at a second exchange station at a distal location of the elevated rail network, such as near the passenger's work location, for example. The vehicle formed from the new base-pod combination can then drive the passenger the final leg of the route to the passenger's work location.)
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jessen in view of Behr in in view of Park et al. (US 20200047692 A1) (hereinafter Park). As regards the individual claims:
Regarding claim 13, as detailed above, Jessen as modified by Behr teaches the invention as detailed with respect to claim 12; however, previously applied art does not explicitly teach:
arranging the interior space into two or more separate rooms; however, Park does teach:
arranging the interior space into two or more separate rooms (Park: ¶ 005; vehicle includes a main body including a floor and a ceiling that at least partially define an interior cabin [and] a partition wall that is movable within the interior cabin of the autonomous vehicle. The partition wall extends between the floor to the ceiling of the main body. The autonomous vehicle includes a computing system configured to obtain data indicative of one or more service assignments associated with the autonomous vehicle and to adjust a position of the partition wall within the interior cabin based at least in part on the one or more service assignments)(Park: Fig. 4C; [showing reconfigurable partitions that divide the two-room sized and shaped spaces]).

    PNG
    media_image10.png
    749
    365
    media_image10.png
    Greyscale

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the art of Jessen with the teachings Park because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, Jessen and Park’s base devices are all similar devices meant to transport cargo with flexible containers that can best fit the particular destination and requirements, but Park’s device has been improved by allowing human cargo to reconfigure their flexible container. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Park’s known improvement to Jessen’s teachings using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Doing so would predictably create an expectation of advantage because it would allow a wider range of flexibility than the unimproved device, and greater flexibility is a motivation of the base devices.
Claims 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jessen in view of Behr in view of Brady (US 10303171 B1). As regards the individual claims:
Regarding claim 17, as detailed above, Jessen as modified by Behr teaches the invention as detailed with respect to claim 12. However, previously applied art does not explicitly teach:
receiving a request to transport a second one of the persons from the first location to the second location; however, Brady does teach:
receiving a request to transport a second one of the persons from the first location to the second location (Brady: col. 18, ln. 7 - 16; the AGV may receive items from multiple different transportation vehicles or other sources, wherein the item(s) from each source may initially be placed in the empty storage compartment 257B before being moved by a transfer mechanism to be secured within the storage compartment 257A before additional items are received from another source in the storage compartment 257B. In such a configuration, if the items are all being delivered to a single delivery location, access to the storage compartment 257A may be provided at the delivery location.)
assigning the pod to transport the second one of the persons (Brady: col. 8, ln. 52 - 56; a routing operation 145 may route the filled delivery containers to the appropriate transporting operation 155 for placement in a designated transportation vehicle and/or AGV. The routing operation 145 may be manual or automated.)
and concurrently transporting both the first and second ones of the persons in the pod from the first location to the second location (Brady: col. 9, ln. 42 - 44; the storage compartment 257 may be divided into smaller storage compartments (e.g., storage compartments 257A and 257B, as will be described in more detail below with respect to FIG. 2B).)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Jessen with the teachings of Brady because the use of a known technique to improve similar system in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Jessen and Brady’s base system are similar methods for networked systems designed for transportation across multiple modes of transporting without requiring a transfer; however, Brady’s system has been improved by allowing the system to account for carpooling a second passenger. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Brady’s known improvement to Jessen’s invention using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it allows more efficient deployment of the pods and vehicles.
Regarding claim 18, as detailed above, Jessen as modified by Behr teaches the invention as detailed with respect to claim 12. Previously applied art does not explicitly teach:
updating a database that includes current and future movements of the pods and the vehicles prior to assigning the pod to transport the second one of the persons; however, Brady does teach:
updating a database that includes current and future movements of the pods and the vehicles prior to assigning the pod to transport the second one of the persons (Brady: col. 18, col. 7 - 16; data may also be received and utilized for assisting with the search for stopping locations (e.g., images and/or data from satellites, street cameras, AGVs or other vehicles traveling in the area, users, etc.). Other data may also be received or accessed regarding stopping locations in a given area (e.g., map and/or other data regarding public, private, and/or reserved stopping locations indicating coordinates, fees, Parking time limits, sizes, restrictions, statistics regarding how often the various stopping locations are available and at what times of day, etc.). In various implementations, once an available stopping locations is found, data regarding the stopping location and/or the search for the stopping location, etc. may be recorded (e.g., by the transportation vehicle and/or the management system) and may be stored as part of a database or other collection of data regarding the given area, etc. Such data (e.g., regarding stopping locations, statistical availability of stopping locations, travel in the given area, etc.) may be collected from multiple transportation vehicles, AGVs, other autonomous vehicles and/or other sources, and may be accessed and/or otherwise utilized to assist with future searches (e.g., by transportation vehicles, AGVs, etc.) for stopping locations in the given area, etc.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Jessen with the teachings of Brady because the use of a known technique to improve similar system in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Jessen and Brady’s base system are similar methods for networked systems designed for transportation across multiple modes of transporting without requiring a transfer; however, Brady’s system has been improved by allowing the system to account for carpooling a second passenger. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Brady’s known improvement to Jessen’s invention using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it allows more efficient deployment of the pods and vehicles.
Regarding claim 20, as detailed above, Jessen as modified by Behr teaches the invention as detailed with respect to claim 12. Jessen further teaches:
calculating a travel plan that includes a travel path from the first location to the second location (Jessen: ¶ 25: Col. 9, lns. 41-52; the central computing system 212 is configured to receive and process trip requests from users within the region 200. In response to the trip requests, the system 212 can deploy vehicles to transport passengers or cargo according to parameters of the requests. A trip request can include a message transmitted from a user device (e.g., a smartphone, tablet computer, notebook computer, desktop computer) to the central computing system 212 that represents a request to reserve one or more modular vehicles for transporting passengers or cargo to particular locations within one or more transportation regions.) (Jessen: ¶ 28: Col. 10, lns. 46-52; system 212 estimates, based on the model, demand is most likely to occur, e.g., at the stadium, hotels, airports, and restaurants in vicinity of the stadium. In this manner, the system 212 may make pre-connected modular vehicles ready to respond to trip requests as requests are received at times associated with the event.) (Jessen: ¶ 18: Col. 7, lns. 30-31; For example, a passenger may call a modular vehicle to transport the passenger from home to work.)
prior to the pod departing from the first location(Jessen: ¶ 25: Col. 9, lns. 43-68; In response to the trip requests, the system 212 can deploy vehicles to transport passengers or cargo according to parameters of the requests. A trip request can include a message transmitted from a user device (e.g., a smartphone, tablet computer, notebook computer, desktop computer) to the central computing system 212 that represents a request to reserve one or more modular vehicles for transporting passengers or cargo to particular locations within one or more transportation regions. The trip request can be parameterized with values that represent characteristics of the requested trip such as cargo type (e.g., passengers, consumer goods, commercial goods, construction material, animals), pickup time and location, destination, route preferences, pod preferences, autonomous or human-operated driving preference, or a combination of two or more of these.)
However, none of the previously applied art explicitly teach:
and notifying a remote entity when a difference between the position and the travel path exceeds a predetermined amount; but Bradly does teach:
A system of pod delivery in which a server monitors the AGV's location away from a planned path to an original meeting area, to enable notifying the pod delivery vehicle of a new meeting location (Brady: col. 30, ln. 7 - 22; the AGVs may travel to the respective AGV stopping locations in the meeting area before the transportation vehicle arrives, and in some instances one or more of the AGV stopping locations may be within or otherwise the same as the transportation vehicle stopping location [as to find and] save the stopping location for the transportation vehicle and/or to allow the AGVs to congregate in a meeting area that occupies a Parking space rather than taking up space on a sidewalk, etc. Once the transportation vehicle arrives, the AGVs may move (e.g., within the Parking space, or to another adjacent Parking space, or up on a sidewalk, or to other area, etc.) so as to make room for the transportation vehicle to Park.).
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that Bradly has the teaching of the limitation based on the logic that the server must monitor the AGV's location off of the planned path, encompassed by the original meeting area, to notify the delivery vehicle of the new meeting location where the AGV found Parking available or to warn the AGV of the approach of the delivery vehicle.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Jessen with the teachings of Brady because the use of a known technique to improve similar system in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Jessen and Brady’s base system are similar methods for networked systems designed for transportation across multiple modes of transporting without requiring a transfer; however, Brady’s system has been improved by allowing the system to more comprehensively track pods and vehicles enroute. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Brady’s known improvement to Jessen’s invention using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it allows better tracking, and consequently more efficient deployment, of the pods and vehicles.
Response to Arguments
Applicant's remarks filed August 25, 2022 have been fully considered.
Applicant’s arguments with respect to claims 1-8 and 12-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Dilba (Railway Technology, 9/21/2016) which discloses an aircraft and rail structure that can carry mobile, interchangeable capsules; and High (US 20190271988 A1) which discloses systems and methods for delivering merchandise using autonomous ground vehicles where each AGV has a storage area and wirelessly communicates with a centralized control circuit configured to receive a plurality of merchandise orders for delivery, identify a geographic neighborhood having orders, identify AGVs for delivery in the neighborhood, instruct the AGVs to form the first linked orientation, and instruct navigation of the vehicles independently or when joined.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached M-F 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./               Examiner, Art Unit 3663                                                                                                                                                                                         



/MACEEH ANWARI/Primary Examiner, Art Unit 3663